           Case 1:19-cv-00383-JMF Document 11 Filed 06/27/19 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
KEVIN GAREY, on behalf of himself and                                  :
all others similarly situated,                                         :
                                                                       :     19-CV-0383 (JMF)
                                    Plaintiff,                         :
                                                                       :   ORDER SCHEDULING
                  -v-                                                  :   DEFAULT JUDGMENT
                                                                       :   BRIEFING AND SHOW
GLORIA JEWEL INC.,                                                     :     CAUSE HEARING
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X
JESSE M. FURMAN, United States District Judge:

        On January 14, 2019, Plaintiff filed its Complaint with the Court. See Docket No. 1.
Defendant was served with the Complaint on April 29, 2019, and proof of service was filed with
the Court. See Docket Nos. 9, 10. To date, Defendant has neither answered the Complaint, nor
otherwise appeared in this action. In light of the foregoing, it is hereby ORDERED that any
motion for default judgment shall be filed, in accordance with the Court’s Individual Rules and
Practices for Civil Cases (available at http://nysd.uscourts.gov/judge/Furman), no later than July
11, 2019. Defendant shall file any opposition to the motion for default judgment no later than
July 18, 2019. Defendant is cautioned that a corporation may appear in federal court only
through licensed counsel, and “where a corporation repeatedly fails to appear by counsel, a
default judgment may be entered against it.” Grace v. Bank Leumi Tr. Co. of N.Y., 443 F.3d 180,
192 (2d Cir. 2006) (internal quotation marks omitted).

        If a motion for default judgment is filed, it is further ORDERED that Defendant appears
and show cause before this Court, Courtroom 1105 of the Thurgood Marshall Courthouse, 40
Centre Street, New York, New York, on July 23, 2019, at 3:45 p.m., why an order should not be
issued granting a default judgment against Defendant. Prior to that date, Plaintiff must file the
proposed default judgment order electronically, using the ECF Filing Event “Proposed Default
Judgment,” for the Clerk’s approval.

         In the event that Defendant appears or opposes the motion for default judgment prior to
that date, the parties shall prepare to treat that conference as the initial pretrial conference. That
is, if Defendant appears, opposes the motion, or seeks a nunc pro tunc extension of time to
respond to the complaint, then the parties — including Defendant — shall follow the pre-
conference procedures specified in the Court’s Order of January 16, 2019 including by
submitting a joint letter addressing certain topics and a proposed case management plan no later
than the Thursday prior to the conference and by participating in an early mediation session at
least two weeks prior to the conference. See Docket No. 5.

       It is further ORDERED that Plaintiff serve Defendant via overnight courier (1) with a
copy of this Order within one business day of the date of this Order; and (2) with a copy of the
         Case 1:19-cv-00383-JMF Document 11 Filed 06/27/19 Page 2 of 2


motion for default judgment and all supporting papers within one business day of the date of
any such motion. In each case, within two business days of service, Plaintiff must file proof of
such service on the docket.

       Finally, it is ORDERED that the initial pretrial conference previously scheduled for July
2, 2019 is adjourned sine die.

       SO ORDERED.

Dated: June 27, 2019                                __________________________________
       New York, New York                                    JESSE M. FURMAN
                                                           United States District Judge




                                                2
